Beck, P. J.
(After stating the foregoing facts.) 1. The court properly overruled the ground of demurrer raising the contention that the section of the act approved August 18, 1919, which is quoted above, is unconstitutional in that it violates article 7, section 16, paragraph 1, of the constitution (Civil Code, § 6573), because the payment provided in said act to be made to the registration clerk is a gratuity, for that under the laws of the State of Georgia and particularly under the provisions of sections 4 to 8, inclusive, of the act of the General Assembly approved August 12, 1914 (Georgia Laws 1914, p. 1163), it is provided that the work alleged to have been performed by the registration clerk shall be done by the board of registrars of Chatham County for the compensation fixed by the terms of said act. Section 40 of the Civil Code is as follows: “Who may take charge 'of books and administer oaths. Said tax-collector, or any clerk employed by him and authorized by him to receipt for taxes in the usual course.of his employment, is hereby empowered to take charge of said voters’ books, and to administer said oath. When the signature of any person is not clearly legible, the officer in charge of the voters’ books shall, at the time the signature is made, write out the same in clearly legible letters opposite or under said signature.” Both in the section just quoted and in section 42 the official in charge of the voters’ books is referred to as “the officer,” and certain duties are assigned to him. When section 27 of the act approved August 18, 1919, is read in connection with the section of the Code quoted, it would seem that the court did not err in holding that the legislative provision attacked by the demurrer is not contrary to the constitutional inhibition against granting any donation or gratuity. And this is true notwithstanding the provisions in the act approved August 12, 1914, that the list of qualified voters of Chatham County residing within the corporate limits of the city, prepared by the duly appointed registrars of Chatham County, shall be used as the list of registered and qualified voters entitled to vote in said city election, and that the registrars shall furnish to the managers at each and every box in a municipal election a list of the voters entitled to vote at such box.
2-4. The rulings in headnotes 2, 3, and 4 require no elaboration. Judgment affirmed.

All the Justices concur.